PCIJ_AB_47_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-06-24_ORD_01_TL_00_FR.txt. 1932.
24 juin.
Rôle général
n° 47.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

ORDONNANCE RENDUE PAR LA COUR
A LA DATE DU 24 JUIN 1932

VINGT-CINQUIEME SESSION

24 juin 1932.

INTERPRETATION DU STATUT
DU TERRITOIRE DE MEMEL

Présents : MM. GUERRERO, Vice-Président de la Cour, Président
en fonction ; KELLOGG, le baron ROLIN-JAEQUEMYNS, le
comte ROSTWOROWSKI, FROMAGEOT, DE BUSTAMANTE,
-ALTAMIRA, ANZILOTTI, URRUTIA, ADATCI, sir CECIL Hurst,
MM. Scuijckinc, NEGULESCO, Jhr. VAN  EYSINGA,
M. WANG, juges ; M. RÔMER'IS, jugé ad hoc.

La Cour,

ainsi composée,

après délibéré en Chambre du Conseil,
Rend Vordonnance suivante :

Vu Varticle 48 du Statut de la Cour,

Vu les articles 33 et 39 du Règlement de la Cour,

Vu la requête du 11 avril 1932, émanant des Gouvernements de
Sa Majesté britannique dans le Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord, de la République francaise, de Sa Majesté
le roi d'Italie et de Sa Majesté l’empereur du Japon et introdui-
sant une instance contre le Gouvernement de la République de
Lithuanie, ayant trait à des divergences d'opinions touchant la
conformité de certains actes de ce dernier Gouvernement avec le
Statut du Territoire de Memel annexé à la Convention du 8 mai
1924 relative à Memel ; ;

Considérant qu'aux termes de ladite requête la’ Cour est priée
de statuer sur les six points suivants, savoir :

« 1° si le gouverneur du Territoire de Memel a le droit de
révoquer le président du Directoire ;

22
262 ORDONNANCE DU 24 JUIN 1932

« 2° dans le cas de l’affirmative, si ce droit n'existe que sous
certaines conditions ou dans certaines circonstances, et quelles sont
ces conditions ou circonstances ;

« 3° dans le cas où le droit de révoquer le président du Direc-
toire serait reconnu, si la révocation de celui-ci entraîne la cessa-
tion des fonctions des autres membres du Directoire ;

« 4° dans le cas où le droit de révoquer le président du Direc-
toire n’existerait que sous certaines conditions ou dans certaines
circonstances, si la révocation de M. Bôttcher effectuée le 6 février
1932, est régulière dans les circonstances où elle s’est produite ;

« 5° si, dans les circonstances où elle s’est produite, la consti-
tution du Directoire présidé par M. Simaitis, est régulière ;

« 6° si la dissolution de la Chambre des Représentants qui a
été effectuée le 22 mars 1932 par le gouverneur du Territoire de
Memel alors que le Directoire présidé par M. Simaïtis n'avait pas
obtenu la confiance de la Chambre des Représentants, est régulière. »

Vu l'exception préliminaire proposée, le 31 mai 1932, par le
Gouvernement défendeur, concluant à ce qu’il plaise à la Cour,
notamment, « se déclarer incompétente pour statuer, dans l'état
actuel de l'affaire, sur les points 5 et 6 de la requête présentée à
la Cour à la date du rz avril 1932 »;

Considérant que, par arrêt de ce jour, la Cour a rejeté l'exception
préliminaire formulée par le Gouvernement lithuanien et retenu, pour
statuer au fond, les points 5 et 6 de la requête introductive d'instance
du xr avril 1932;

Considérant que, dans le Contre-Mémoire qu’il a présenté le
31 mai 1932, le Gouvernement lithuanien s’est abstenu, eu égard a
son exception préliminaire, de s'occuper desdits points 5 et 6;

Considérant qu’en revanche les Puissances requérantes s’en sont
occupées dans le Mémoire qu’elles ont présenté le 30 avril 1932;

Considérant qu’il y a lieu de fournir au Gouvernement lithuanien
l’occasion de présenter une pièce écrite quant au fond sur les points
dont il s’agit,

La Cour

Fixe au 9 juillet 1932 la date à laquelle expire le délai dans lequel le
Gouvernement lithuanien pourra présenter un Contre-Mémoire sur
les points 5 et 6 de la requête du ir avril 1932.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-quatre juin mil neuf cent
trente-deux, en six exemplaires, dont l’un restera déposé aux

23
263 . ORDONNANCE DU 24 JUIN 1932

archives de la Cour et dont les autres seront transmis respectivement
aux agents du Gouvernement de Sa Majesté britannique dans le
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord, du Gou-
vernement de la République française, du Gouvernement. de’ Sa
Majesté le roi d'Italie, du Gouvernement de Sa Majesté l’empereur
du Japon et du Gouvernement de la République de Lithuanie.

Le Président de la Cour
en fonction :

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
| (Signé) À. HaMMARSKJOLD.

24
